Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21st, 2022 has been entered.

Response to Arguments
Applicant’s amendments and arguments, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2005/0049497 A1; hereafter: Krishnan), and further in view of Nachaliel et al. (US 6,560,480 B1; hereafter: Nachaliel) and Van der Zaag et al. (US 2013/0226621 A1; hereafter: Van der Zaag).
Regarding Claim 1, Krishnan teaches: a method of screening for a cancer patient (¶9: “Exemplary embodiments of the invention generally include systems and methods for providing automated diagnosis and decision support for breast imaging”; ¶9: “a CAD system can provide automated diagnosis of breast cancer”), the method comprising: obtaining or providing at least one first image of a tissue of said patient, using medical imaging via a first medical imaging apparatus, the tissue suspected of being carcinogenic (¶23: “The input to the CAD system (10) comprises various sources of patient information including image data (1) in one or more imaging modalities (e.g., ultrasound image data, X-ray mammography image data, MRI etc.)”; Abstract: “provide decision support for various aspects of physician workflow including, for example, automated diagnosis of breast cancer other automated decision support functions that enable decision support for, e.g., screening and staging for breast cancer.”); automatically determining a first set of parameters from said at least one first image (¶23: “The CAD system (10) implements method for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)”) but does not explicitly teach or suggest automatically determining whether subsequent screening should be carried out based on the first set of parameters; automatically selecting a recommended subsequent screening based on the first set of parameters; automatically generating a first set of criteria for the recommended subsequent screening using the first set of parameters, the first set of criteria including at least one reagent to be added to a sample of the patient.
In a related art, Nachaliel teaches: automatically determining whether subsequent screening should be carried out based on the first set of parameters (Col. 22, Lines: 46-48: “In a preferred embodiment, the processor also determines whether additional tests are required responsive to results of earlier tests in the session”); automatically selecting a recommended subsequent screening based on the first set of parameters (Col. 22, Lines 49-53: “preferably automatically performs these additional tests. For example, when a suspected dark point of a borderline size is detected, the processor initiates additional tests to determine whether the dark point represents an anomaly which requires a biopsy test.”) for seamlessly determining the need for additional screening and performing identified screenings.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnan with the above teachings of Nachaliel to incorporate the automatic determination and selection of a recommended subsequent screening based on an analysis result. The motivation in doing so would lie in quick determination and confirmation of diagnosis and analysis results.
Krishnan, in view of Nachaliel, further does not teach automatically generating a first set of criteria for the recommended subsequent screening using the first set of parameters, the first set of criteria including at least one reagent to be added to a sample of the patient.
In a related art, Van der Zaag teaches:  automatically generating a first set of criteria for the recommended subsequent screening using the first set of parameters (¶43: “This decision may be made entirely by the physician (possibly in consultation with other medical personnel, reference to medical texts, or so forth), or may be made in consultation with clinical decision support information provided by the CDS component 14, 16, 18. For example, the CDS 14, 16, 18 may recommend performing a licensed biomarker test as a patient diagnostic. Such a CDS recommendation may be explicit, or may take another form. For example, the CDS may display a clinical guideline that lists the particular biomarker test as a suitable diagnostic.”), the first set of criteria including at least one reagent to be added to a sample of the patient (¶43: “This decision may be made entirely by the physician (possibly in consultation with other medical personnel, reference to medical texts, or so forth), or may be made in consultation with clinical decision support information provided by the CDS component 14, 16, 18. For example, the CDS 14, 16, 18 may recommend performing a licensed biomarker test as a patient diagnostic. Such a CDS recommendation may be explicit, or may take another form. For example, the CDS may display a clinical guideline that lists the particular biomarker test as a suitable diagnostic.”; ¶3: “Biomarker assays are available for routine medical use. In one approach, a dedicated testing "kit" is provided which includes all test containers, chemicals, or other apparatus utilized in performing the biomarker assay.”; Biomarker tests and assays contain different reagents and chemicals depending on the particular biomarker) for identifying suitable tests and materials necessary to perform the subsequent screening.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnan, in view of Nachaliel, with the above teachings of Van der Zaag to incorporate the determination of a list of suitable tests along with suitable assay kits and materials. The motivation in doing so would lie in using the most suitable test to determine the best analysis result.
Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: automatically displaying, via a first display unit, the recommended subsequent screening, wherein the automatically displaying of the recommended subsequent screening takes place within 15 minutes after obtaining or providing of the at least one first image of the tissue of the patient (Krishnan: ¶41: “The CAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”; Krishnan: ¶31: “It is to be appreciated that various machine learning methods may be implemented by the CAD system (10). For example, the systems and methods described in U.S. patent application Ser. No. 10/702,984, filed on Nov. 6, 2003, by Zhou et al, entitled "System and Method for Real-Time Feature Sensitivity Analysis Based on Contextual Information," which is commonly assigned and incorporated herein by reference, can be used in the CAD system (10) for determining which tests or features may be most relevant for reducing ambiguity of a diagnosis.”; Krishnan discloses a computer aided diagnosis system that operates in real-time. Real-time operation of a CAD system suggests that the diagnosis and analysis occur instantaneously or near instantaneously and would be within the 15 minutes range required by the claim. Furthermore, related art Nerenberg et al. (US 2019/0071795 A1) discloses a system that generates a report and analysis result in real-time that includes recommendations for additional tests).
Regarding Claim 4, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, wherein the first set of criteria comprises data for determining a specific sample in the recommended subsequent screening, and wherein the recommended subsequent screening comprises determining the specific sample (Krishnan: ¶6: “After reviewing a diagnostic image, if the physician believes that a lesion may be malignant, a biopsy will be performed to remove a piece of the lesion tissue for analysis. This process is assumed to be a “gold standard” for characterization of benign or malignant tissue.”; recommending a biopsy would require a sample from the region of interest identified from the initial screening.).
Regarding Claim 5, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 3, wherein the recommended subsequent screening comprises: obtaining or providing the sample; and analyzing the sample, using the first set of criteria (Krishnan: ¶6: “After reviewing a diagnostic image, if the physician believes that a lesion may be malignant, a biopsy will be performed to remove a piece of the lesion tissue for analysis. This process is assumed to be a “gold standard” for characterization of benign or malignant tissue.”).
Regarding Claim 6, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 5, wherein the first set of criteria comprises a second set of parameters for carrying out a second medical imaging in a second medical imaging apparatus (Krishnan: ¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.), wherein the recommended subsequent screening comprises an automated entry of the second set of parameters into the second medical imaging apparatus, and wherein the recommended subsequent screening comprises obtaining a second medical image in the second medical imaging (Krishnan: ¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.).
Regarding Claim 7, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, wherein the first set of criteria comprises a second set of parameters for carrying out a second medical image in a second medical imaging apparatus (Krishnan: ¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.), wherein the recommended subsequent screening comprises an automated entry of the second set of parameters into the second medical imaging apparatus, and wherein the recommended subsequent screening comprises obtaining a second medical image in the second medical imaging (Krishnan: ¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.).
Regarding Claim 8, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, further comprising: obtaining results from the recommended subsequent screening, and at least one of presenting the first set of parameters and the results or presenting the results from the recommended subsequent screening in a combined presentation (Krishnan: ¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 9, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 8, further comprising: analyzing the at least one first image based on  the results from the recommended subsequent screening (Krishnan: ¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; shows that the initial screening along with subsequent screenings are used to arrive at a final diagnosis).
Regarding Claim 10, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, wherein obtaining or providing the at least one first image includes using at least one of a computed tomography scan or magnetic resonance imaging (Krishnan: Figure 4: element 7a, 7b, 7c; shows different types of imaging modalities being used for analysis; Krishnan: ¶5 additionally lists more imaging modalities).
Regarding Claim 11, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, wherein the recommended subsequent screening is carried out less than 3 hours, after the obtaining the at least one first image (Krishnan: ¶26 of Krishnan discusses how a suggested course of therapy could include a probability/confidence that refer to the likelihood that the therapy has the desired impact. The probability/confidence is disclosed to be time-varying and suggests that the subsequent therapy should be completed as quickly as possible).
Regarding Claim 12, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, wherein the automatically determining the first set of parameters is carried out using machine learning tools (Krishnan: ¶22: “The CAD system (10) uses machine learning methods that enable the CAD system (10) to continually learn to analyze the patient information (1,2) and continually provide more accurate diagnostic assessments and/or decisions to assist physician workflow.”).
Regarding Claim 13, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, wherein the automatically determining whether subsequent screening should be carried out is further based on at least one of a first set of patient data or a second set of general health-related data (Krishnan: Figure 1: element 1 and 2; Krishnan: ¶23: “The input to the CAD system (10) comprises various sources of patient information including image data (1) in one or more imaging modalities (e.g., ultrasound image data, x-ray mammography image data, MRI etc.) and non-image data (2) from various structured and/or unstructured data sources, including clinical data which is collected over the course of a patient’s treatment and other information such as patient history, family history, demographic information, financial information, and any other relevant patient information.”)
Regarding Claim 14, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: an integrated method of screening for a cancer in a patient the method comprising (Krishnan: ¶9: “Exemplary embodiments of the invention generally include systems and methods for providing automated diagnosis and decision support for breast imaging”; Krishnan: ¶9: “a CAD system can provide automated diagnosis of breast cancer”): obtaining or providing at least one first image of a tissue of said patient using medical imaging via a first medical imaging apparatus, the tissue suspected of being carcinogenic (Krishnan: ¶23: “The input to the CAD system (10) comprises various sources of patient information including image data (1) in one or more imaging modalities (e.g., ultrasound image data, X-ray mammography image data, MRI etc.)”); automatically determining a first set of parameters from said at least one first image (Krishnan: ¶23: “The CAD system (10) implements method for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)”); automatically determining whether subsequent screening should be carried out based on the first set of parameters (Nachaliel: Col. 22, Lines: 46-48: “In a preferred embodiment, the processor also determines whether additional tests are required responsive to results of earlier tests in the session”); automatically determining a plurality of subsequent screenings based on the first set of parameters, in response to determining that a subsequent screening should be carried out (Krishnan: ¶27: “In another exemplary embodiment of the invention, the CAD system (10) can automatically determine and specify one or more additional tests, measurements, or features which, if made/obtained, could increase the confidence of diagnosis (i.e., sensitivity analysis); automatically selecting a recommended subsequent screening from among the plurality of subsequent screenings (Nachaliel: Col. 22, Lines 49-53: “preferably automatically performs these additional tests. For example, when a suspected dark point of a borderline size is detected, the processor initiates additional tests to determine whether the dark point represents an anomaly which requires a biopsy test.”); automatically generating a first set of criteria for the recommended subsequent screening using the first set of parameters (Van der Zaag: ¶43: “This decision may be made entirely by the physician (possibly in consultation with other medical personnel, reference to medical texts, or so forth), or may be made in consultation with clinical decision support information provided by the CDS component 14, 16, 18. For example, the CDS 14, 16, 18 may recommend performing a licensed biomarker test as a patient diagnostic. Such a CDS recommendation may be explicit, or may take another form. For example, the CDS may display a clinical guideline that lists the particular biomarker test as a suitable diagnostic.”), the first set of criteria including at least one reagent to be added to a sample of the patient (Van der Zaag: ¶43: “This decision may be made entirely by the physician (possibly in consultation with other medical personnel, reference to medical texts, or so forth), or may be made in consultation with clinical decision support information provided by the CDS component 14, 16, 18. For example, the CDS 14, 16, 18 may recommend performing a licensed biomarker test as a patient diagnostic. Such a CDS recommendation may be explicit, or may take another form. For example, the CDS may display a clinical guideline that lists the particular biomarker test as a suitable diagnostic.”; Van der Zaag: ¶3: “Biomarker assays are available for routine medical use. In one approach, a dedicated testing "kit" is provided which includes all test containers, chemicals, or other apparatus utilized in performing the biomarker assay.”; Biomarker tests and assays contain different reagents and chemicals depending on the particular biomarker); and automatically displaying the recommended subsequent screening (Krishnan: ¶9: “a CAD system can provide automated diagnosis of breast cancer and other related conditions, assessments with regard to the risk of a subject patient having breast cancer and/or developing breast cancer in the future, and other automated decision support functions to assist a physician in determining efficacious healthcare or diagnostic or therapeutic paths for a subject patient based on a current state of the patient.”; Krishnan: ¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 15, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: a non-transitory computer program product, storing computer executable instructions which, when executed, perform the method of claim 1 (Krishnan: ¶20: “the systems and methods described here are implemented in software as an application comprising program instructions that are tangibly embodied on one or more program storage devices”).
Regarding Claim 16, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: a medical imaging apparatus, comprising: a processor configured to cause the medical imaging apparatus to (Krishnan: ¶20: “It is to be understood that the systems and methods described herein in accordance with the present invention may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof.”) obtain at least one first image of a tissue of a patient (Krishnan: ¶5 lists a variety of imaging means and apparatus), determine a first set of parameters from said at least one first image (Krishnan: ¶23: “The CAD system (10) implements method for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)”), determine whether a subsequent screening should be carried out based on the first set of parameters (Nachaliel: Col. 22, Lines: 46-48: “In a preferred embodiment, the processor also determines whether additional tests are required responsive to results of earlier tests in the session”), determine a plurality of subsequent screenings based on the first set of parameters, in response to determining that a subsequent screening should be carried out (Krishnan: ¶27: “In another exemplary embodiment of the invention, the CAD system (10) can automatically determine and specify one or more additional tests, measurements, or features which, if made/obtained, could increase the confidence of diagnosis (i.e., sensitivity analysis), select a recommend subsequent screening from among the plurality of subsequent screenings (Nachaliel: Col. 22, Lines 49-53: “preferably automatically performs these additional tests. For example, when a suspected dark point of a borderline size is detected, the processor initiates additional tests to determine whether the dark point represents an anomaly which requires a biopsy test.”), generate a first set of criteria for the recommended subsequent screening using the first set of parameters (Van der Zaag: ¶43: “This decision may be made entirely by the physician (possibly in consultation with other medical personnel, reference to medical texts, or so forth), or may be made in consultation with clinical decision support information provided by the CDS component 14, 16, 18. For example, the CDS 14, 16, 18 may recommend performing a licensed biomarker test as a patient diagnostic. Such a CDS recommendation may be explicit, or may take another form. For example, the CDS may display a clinical guideline that lists the particular biomarker test as a suitable diagnostic.”), the first set of criteria including at least one reagent to be added to a sample of the patient (Van der Zaag: ¶43: “This decision may be made entirely by the physician (possibly in consultation with other medical personnel, reference to medical texts, or so forth), or may be made in consultation with clinical decision support information provided by the CDS component 14, 16, 18. For example, the CDS 14, 16, 18 may recommend performing a licensed biomarker test as a patient diagnostic. Such a CDS recommendation may be explicit, or may take another form. For example, the CDS may display a clinical guideline that lists the particular biomarker test as a suitable diagnostic.”; Van der Zaag: ¶3: “Biomarker assays are available for routine medical use. In one approach, a dedicated testing "kit" is provided which includes all test containers, chemicals, or other apparatus utilized in performing the biomarker assay.”; Biomarker tests and assays contain different reagents and chemicals depending on the particular biomarker), display results based on the first set of parameters (Krishnan: Figure 2: element 26); and display the recommended subsequent screening (Krishnan: Figure 2: element 26; Krishnan: ¶9: “a CAD system can provide automated diagnosis of breast cancer and other related conditions, assessments with regard to the risk of a subject patient having breast cancer and/or developing breast cancer in the future, and other automated decision support functions to assist a physician in determining efficacious healthcare or diagnostic or therapeutic paths for a subject patient based on a current state of the patient.”; Krishnan: ¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 17, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, further comprising: carrying out the recommended subsequent screening (Krishnan: ¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; Krishnan: ¶6 additionally suggests that follow-up tests are usually carried out immediately).
Regarding Claim 18, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, further comprising: carrying out the recommended subsequent screening using the first set of criteria (Krishnan: ¶35: “the CAD system (10) can learn to determine which test should be used to stage a lesion, given information about the lesion obtained from screening and/or diagnosis test.”; Krishnan: ¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; Krishnan: ¶6 additionally suggests that follow-up tests are usually carried out immediately).
Regarding Claim 19, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 4, wherein the specific sample is a fluid sample, and wherein the recommended subsequent screening comprises determining the fluid sample (Krishnan: ¶6 describes the extraction of a biopsy sample after initial image screening. Such extraction process can include tissue extractions or fluid extractions.”).
Regarding Claim 21, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the integrated method of screening of claim 14, further comprising: carrying out the recommended subsequent screening (Krishnan: ¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; Krishnan: ¶6 additionally suggests that follow-up tests are usually carried out immediately).
Regarding Claim 22, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: a non-transitory computer program product, storing computer executable instructions which, when executed, perform the integrated method of screening of claim 14 (Krishnan: ¶20: “the systems and methods described here are implemented in software as an application comprising program instructions that are tangibly embodied on one or more program storage devices”). 
Regarding Claim 23, Krishnan, in view of Nachaliel, and in further view of Van der Zaag, teaches: the method of claim 1, wherein the first set of criteria includes a list of suitable steps to be carried out in the subsequent screening and as factors to be considered for the recommended subsequent screening, the list including at least one of a type of sample to be taken, a type of target analyzed in the sample, or changes assessed in the sample (Nachaliel: Col. 22, Lines: 46-48: “In a preferred embodiment, the processor also determines whether additional tests are required responsive to results of earlier tests in the session”; Van der Zaag: ¶43: “This decision may be made entirely by the physician (possibly in consultation with other medical personnel, reference to medical texts, or so forth), or may be made in consultation with clinical decision support information provided by the CDS component 14, 16, 18. For example, the CDS 14, 16, 18 may recommend performing a licensed biomarker test as a patient diagnostic. Such a CDS recommendation may be explicit, or may take another form. For example, the CDS may display a clinical guideline that lists the particular biomarker test as a suitable diagnostic.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurney et al. (US 2008/0113440 A1), Antoni et al. (US 2017/0067922 A1), Drell (US 2013/0315466 A1), Reiner (US 2009/0018867 A1), Shinagawa et al. (US 2009/0067693 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668